Case 5:21-cv-00089-DOC-MAR Document 27 Filed 08/10/21 Page 1 of 1 Page ID #:254




   1
   2
   3
   4
   5
   6
                             UNITED STATES DISTRICT COURT
   7
                           CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10    THEODORA MEDLEY,                            Case No. 5:21-cv-89-DOC (MAR)
  11                              Plaintiff,
  12                        v.                      ORDER ACCEPTING FINDINGS
                                                    AND RECOMMENDATION OF
  13                                                UNITED STATES MAGISTRATE
        CHRISTIAN F. THEIRBACH, ET AL.,             JUDGE
  14
                                  Defendant(s).
  15
  16
  17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
  18   Complaint, the relevant records on file, and the Report and Recommendation of the
  19   United States Magistrate Judge. The Court has engaged in de novo review of those
  20   portions of the Report to which Plaintiff has objected. The Court accepts the
  21   findings and recommendation of the Magistrate Judge.
  22         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
  23   action with prejudice and without leave to amend.
  24
  25   Dated: August 10, 2021
  26
  27                                           HONORABLE DAVID O. CARTER
  28                                           United States District Judge
